Cite as 2016 Ark. 332


                 SUPREME COURT OF ARKANSAS

                                                   Opinion Delivered October   6, 2016

IN RE ARKANSAS PRO BONO WEEK




                                         PER CURIAM


        As officers of the court, Arkansas attorneys bear a professional responsibility, under

 Rule 6.1 of the Arkansas Rules of Professional Conduct, to provide free legal services to

 persons of limited means or organizations that serve persons of limited means and to

 voluntarily contribute financial support to organizations that provide legal services to persons

 of limited means. This commitment to public service represents one of the noblest attributes

 of the legal profession.


        The American Bar Association has designated October 23–29, 2016, as National Pro

 Bono Week to recognize the valuable contributions made by pro bono attorneys

 throughout the year and to encourage pro bono participation across the nation to address

 the legal needs of low-income Americans. This Court joins in this effort by designating

 October 23–29, 2016, as Pro Bono Week in Arkansas.
                                   Cite as 2016 Ark. 332

       The Court commends the many Arkansas attorneys who serve their profession, their

communities, and their state by donating thousands of hours of pro bono services and by

making generous financial contributions to legal aid organizations. The Court encourages

all attorneys to abide by both the letter and the spirit of Rule 6.1 through pro bono service

and financial support. The Court also encourages all judges to advocate for pro bono service

by attorneys, to participate in events that honor attorneys who provide pro bono service, to

write and speak in favor pro bono service, and to recruit attorneys to provide pro bono

service.




                                             2